Citation Nr: 1607081	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  10-10 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a left knee disability.

2.  Entitlement to a rating in excess of 20 percent for a lumbosacral spine disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

David Nelson, Counsel

INTRODUCTION

The Veteran had active service from February 1974 to September 1976.

This case comes before the Board of Veterans' Appeals (BVA or Board) from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California on behalf of the RO in Oakland, California.  This case was previously before the Board in September 2015.

The Veteran appeared before the undersigned in November 2015 and delivered sworn testimony by video conference hearing from Oakland, California.

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, that the Veteran has not asserted that he is unemployable due to the service-connected left knee and low back disabilities, and the matter is not before the Board.

Claims of entitlement to service connection for tinnitus and bilateral hearing loss have been raised by the record in December 2015 correspondence, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


REMAND

At the November 2015 Board hearing, the Veteran essentially indicated that his left knee and low back disabilities had worsened since the most recent VA examination in July 2010.  The Veteran indicated that he had experienced increasingly painful knees and indicated that he was in the process of receiving injections for his low back symptoms.  The Board finds that more current clinical findings of the Veteran's left knee and low back are needed to adjudicate the appeal as the July 2010 examination is not sufficiently contemporaneous to decide the appeal.

The Board also notes that pertinent VA and private medical records have been added to the claims file subsequent to the RO's most recent adjudication.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate the Veteran's complete VA treatment records since January 22, 2016.

2.  Schedule the Veteran for a VA examination to determine the current severity of left knee and low back disabilities.  The examiner must review the claims file and should note that review in the report.  Any indicated diagnostic tests and studies must be accomplished.  The examiner should provide ranges of motion and should note whether there is any additional loss in function due to weakened motion, painful motion, fatigability, incoordination, or other factors.  The examiner should also state whether or not there are any incapacitating episodes due to the lumbosacral spine disability, and if so, should quantify the duration in a 12-month period.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

